Citation Nr: 1624525	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include major depressive disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for depression.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). The evidence of record reflects that the Veteran has multiple Axis I diagnoses, including schizophrenia and major depressive disorder. See November 2009 VA examination report. The claim on appeal has, therefore, been recharacterized to conform to Clemons.

In July 2015, this matter was previously remanded for further development. However, as will discussed further below, the Board again remands this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board previously remanded this matter in July 2015 for a VA examination and for Social Security Administration records to be associated with the file, the Board now remands this matter to afford the Veteran a hearing. 

In a May 2010 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge. Subsequently, a March 2015 letter was sent to the Veteran, notifying him of a scheduled video conference hearing set for May 2015. In April 2015, the notification letter was returned to sender; and in May 2015, the Veteran did not appear for his scheduled video conference hearing. 

In August 2015, the Veteran notified the VA that he did not receive the previous March 2015 notification letter because he had moved. He requests another hearing at this time, with notification of the scheduled hearing sent to his current address.

Generally, when an appellant fails to appear for a scheduled hearing and a request for a postponement has not been received or granted, the hearing request will be considered to have been withdrawn. 38 C.F.R. § 20.702(d). However, a hearing will be rescheduled if good cause is shown and if the cause of the failure to appear arose under circumstances that prevented a timely request for a postponement from being submitted. Id. In this case, the Veteran has shown good cause to reschedule the hearing, and the returned notification letter indicates that the cause of his failure to appear arose under circumstances that prevented a timely request for a postponement from being submitted. 

Therefore, in order to ensure full compliance with due process requirements, the case is remanded for the RO to schedule a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans law judge at the appropriate AOJ. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear. Specifically, the Veteran has requested that all notifications be sent to his current address on Stagecoach Street.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




